FILE COPY




   BRIAN QUINN
    Chief Justice
                                    Court of Appeals                                     VIVIAN LONG
                                                                                             Clerk

JAMES T. CAMPBELL
      Justice                         Seventh District of Texas
                                                                                       MAILING ADDRESS:
MACKEY K. HANCOCK                   Potter County Courts Building                        P. O. Box 9540
      Justice                                                                              79105-9540
                                     501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE                   Amarillo, Texas 79101-2449
       Justice                                                                           (806) 342-2650
                                    www.txcourts.gov/7thcoa.aspx

                                         December 8, 2015

Joseph Wendell Hume
TDCJ-ID#1509979
Polunsky Unit
3872 FM 350 South
Livingston, TX 77351

RE:       Case Number:    07-15-00433-CR, 07-15-00434-CR, 07-15-00435-CR,
                          07-15-00436-CR, 07-15-00437-CR
       Trial Court No.:   19597-B, 19600-B, 19601-B, 19611-B, 19619-B
Style: Joseph Wendell Hume v. The State of Texas

Dear Mr. Hume:

         Appellant Joseph Wendell Hume filed notices of appeal in the above-referenced causes.
In each of the notices of appeal, Appellant states that he is appealing the trial court’s refusal or
failure “to rule on petitioner’s petition for bill of review.” It appears that the trial court has not
signed or entered final, appealable written orders acting on Appellant’s motions. Generally, a
criminal defendant may appeal only from a final judgment. See Abbott v. State, 271 S.W.3d
694, 697 n.8 (Tex. Crim. App. 2008). Consequently, it appears that the Court is without
jurisdiction in this case.

        By Order of the Court, Appellant is directed to show why the Court has jurisdiction over
this appeal. Appellant’s response is due on or before January 7, 2016. Unless Appellant files
a response showing grounds for continuing the appeal by this date, this appeal will be
dismissed for want of jurisdiction. TEX. R. APP. P. 42.3(a).


                                                      Very truly yours,

                                                      Vivian Long
                                                      VIVIAN LONG, CLERK

 xc:       Honorable John B. Board (DELIVERED VIA E-MAIL)
           James A. Farren (DELIVERED VIA E-MAIL)
           Jodi Goodman (DELIVERED VIA E-MAIL)
           Jo Carter (DELIVERED VIA E-MAIL)